Name: 87/311/EEC: Commission Decision of 9 June 1987 amending Decision 87/154/EEC approving derogations provided for by Greece and Italy from certain provisions of Council Directive 77/93/EEC in respect of seed potatoes originating in Canada (Only the Greek, Italian and Portuguese texts are authentic)
 Type: Decision_ENTSCHEID
 Subject Matter: nan
 Date Published: 1987-06-19

 Avis juridique important|31987D031187/311/EEC: Commission Decision of 9 June 1987 amending Decision 87/154/EEC approving derogations provided for by Greece and Italy from certain provisions of Council Directive 77/93/EEC in respect of seed potatoes originating in Canada (Only the Greek, Italian and Portuguese texts are authentic) Official Journal L 159 , 19/06/1987 P. 0019 - 0019*****COMMISSION DECISION of 9 June 1987 amending Decision 87/154/EEC approving derogations provided for by Greece and Italy from certain provisions of Council Directive 77/93/EEC in respect of seed potatoes originating in Canada (Only the Greek, Italian and Portuguese texts are authentic) (87/311/EEC) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Directive 77/93/EEC of 21 December 1976 on protective measures against the introduction into the Member States of organisms harmful to plants or plant products (1), as last amended by Directive 87/298/EEC (2), and in particular Article 14 (2) and Annex IV part A (24) thereof, Whereas by Decision 87/154/EEC (3) the Commission has approved, subject to certain technical conditions, derogations provided for by Greece and Italy from certain provisions of Council Directive 77/93/EEC in respect of seed potatoes originating in Canada; Whereas Portugal has stated that it intends to provide for the same derogations concerning seed potatoes of the same origin; Whereas the motivation and conditions provided for by Decision 87/154/EEC apply in the same manner to the request from Portugal and in consequence, there is no justification for opposing the extension of the provisions of this Decision to this Member State; Whereas the measures provided for in this Decision are in accordance with the opinion of the Standing Committee on Plant Health, HAS ADOPTED THIS DECISION: Article 1 Decision 87/154/EEC is amended as follows. 1. In the title, Article 1 pargraphs 1 and 2 part (f), and in Article 2 the words 'Greece and Italy' are replaced by the words 'Greece, Italy and Portugal', 2. In Article 1, paragraph 2 parts (c) and (e) the words 'Greece or Italy' are replaced by the words 'Greece, Italy or Portugal', 3. In Article 4 the words 'the Hellenic Republic and to the Italian Republic' are replaced by the words 'the Hellenic Republic, the Italian Republic and the Republic of Portugal'. Article 2 This Decision is addressed to the Hellenic Republic, the Italian Republic and the Republic of Portugal. Done at Brussels, 9 June 1987. For the Commission Frans ANDRIESSEN Vice-President (1) OJ No L 26, 31. 1. 1977, p. 20. (2) OJ No L 151, 11. 6. 1987. (3) OJ No L 65, 10. 3. 1987, p. 12.